— Order unanimously affirmed without costs. Memorandum: Supreme Court properly invalidated the referendum petition concerning Local Law, 1991, Introductory No. 12 of the City of Buffalo establishing new councilmanic districts in Buffalo because the referendum petition fails to protest against that law (see, Matter of Town of Mount Pleasant, 82 Misc 2d 869). (Appeals from Order of Supreme Court, *1191Erie County, Rath, Jr., J. — Election Law.) Present — Doerr, J. P., Boomer, Pine, Balio and Davis, JJ. (Order entered Aug. 22, 1991.)